El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
En 15 de abril de 1913 Emilia Llabrés y Ramos y Rafael Roca y Roca comparecieron ante notario público y otorgaron una escritura por la cual la primera vendió al segundo una finca rústica de cincuenta y dos y media cuerdas que segregó de otra ele mayor extensión, inscrita a nombre de la vende-dora en el Registro de la Propiedad de G-uayama.
Presentada la escritura para su inscripción-en el registro, el registrador se negó a ello por medio de la siguiente nota contra la cual interpuso uno de los otorgantes, Rafael Roca y Roca, el presente recurso gubernativo:
“Denegada la inscripción de este documento por aparecer de una nota marginal de la inscripción primera de la finca No. 850, que las 118 cuerdas de las que se segregan las cincuenta y dos y inedia ven-didas, fueron adquiridas por Doña Adelina Ramos en virtud de per-muta con la de Doña Emilia Llabrés Ramos, tomándose anotación preventiva de la denegación al folio 133 del tomo treinta y cinco de Guayama, finca No. 1764, anotación letra A. Guayama, abril diez y seis de mil novecientos trece. El Registrador, Felipe Cuchí Arnau.’'
El recurrente sostiene que no obstante la nota marginal a que se refiere el registrador en su negativa, como la finca aparecía inscrita a nombre ele la vendedora, debió verificarse la inscripción a favor del* comprador.
El registrador por el contrario sostiene que siguiendo la práctica aconsejada por Galindo y seguida en los registros desde la implantación de la Ley Iíipotecaria, cuando se pre-sentó para su inscripción una escritura pública de permuta de fincas rústicas otorgada por Emilia Llabrés y Ramos y Adelina Ramos, la inscribió a nombre de la permutante que solicitó la inscripción y la anotó al margen de la inscripción de la otra finca permutada, y que siendo esto así y apare-*967ciendo del registro que Emilia Llabrés se había, desprendido de la propiedad de la finca que vendió a Eoca por la indicada escritura de 15 de abril de 1913, estaba impedido de verificar la inscripción de esta última escritura.
Cada permuta — dice Galindo — origina dos transferencias de dominio y por lo tanto dos inscripciones; una en favor de cada uno de los permutantes. Si sólo uno de ellos solicita la inscripción, ocurrirá que, según el registro, serán suyas la finca adquirida y la permutada por ella. Ejemplo: Pedro, dueño de la finca A, la permuta por la finca B, que pertenece a Juan. Pedro inscribe a su favor la finca B que ha adqui-rido, y Juan no inscribe al suyo la finca A; de lo que resulta que Pedro aparece en el- registro dueño de ambas fincas. ¿Qué debe hacer el registrador con respecto a la finca cuya inscripción no se solicita? Hay que distinguir. Si las dos fincas radican en el mismo registro, como en la inscripción de la transferencia de dominio a favor de Pedro de la finca B, consta que su dominio sobre la finca A se ha trasladado a Juan, parécenos, — continúa diciendo el Sr. G-alindo, — que puede considerarse este caso como comprendido en el artículo 29 de la ley, que es una excepción en cierto modo del 23 de la misma. En él se consigna el principio de que el dominio que se mencione expresamente en las inscripciones, aunque no conste en el registro-por'medio, de una inscripción separada y especial, surte efecto contra tercero.
Aplicando esta doctrina, por el hecho de constar en el registro, aunque no en inscripción especial y separada el do-minio de Juan sobre la finca A, Pedro no podrá disponer de ella, y si dispusiese no trasladaría el dominio al comprador en perjuicio de Juan, verdadero dueño. Como Pedro podría exigir certificación de que la finca A aparecía inscrita a su nombre, sin que esa inscripción se hallase cancelada, y en vista de esa certificación comprarla un tercero, y como no sería justo que se protegiese los intereses de Juan, que había descuidado su derecho de inscribir, en perjuicio de tercero *968que había comprado de quien, según certificación, aparecía dueño de la finca, necesario es ocurrir a éste daño, mayor que aquél; porque pesaría sobre quien, habiendo hecho las dili-gencias necesarias, era víctima de un engaño oficial. Es pues nuestra opinión, — dice el comentarista citado, — que el regis-trador al inscribir la finca B a nombre' de Pedro, debe poner en el asiento de la finca A, una nota de referencia a la inscrip-ción de la finca B y reducida a decir: “Permutada esta finca con la del número tantos, según la inscripción de la misma números tantos.” De esta manera, al pedirle certificación o noticias de la pertenencia de ‘la finca A, podrá darlas com-pletas y evitar el estelionato, cumpliéndose de este modo el fin principal de la Ley Hipotecaria. Como consecuencia de lo dicho, si a pesar de todas estas precauciones la enajenación a tercero se llevase a cabo, el registrador debería negar la inscripción, fundándose en que del registro aparecía ser otro el dueño de la finca vendida. Véase Galindo, Legislación Hipotecaria, tomo 1, páginas 323, 324 y 325.
La opinión del más autorizado de los comentaristas de la Ley Hipotecaria, nos parece justa y en armonía con los prin-cipios que informan dicha ley. Además, ha sido seguida en los registros de la propiedad y es boy práctica en los mismos.
Y, como, por otra parte, no se nos ha citado por el recu-rrente, ni hemos podido encontrar ley o jurisprudencia alguna que se opongan a la opinión y práctica indicadas, no podemos concluir, como pretende el recurrente, que sea errónea la nega-tiva del registrador a inscribir la escritura de venta de que se trata en este caso.
El recurso debe declararse sin lugar y confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Aldrey.
El Juez Asociado Sr. Wolf disintió.